 


114 HRES 768 IH: Recognizing the sense of the House of Representatives that it is in the United States national security interest for Israel to maintain control of the Golan Heights.
U.S. House of Representatives
2016-06-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
114th CONGRESS 
2d Session 
H. RES. 768 
IN THE HOUSE OF REPRESENTATIVES 
 
June 7, 2016 
Mr. Lamborn submitted the following resolution; which was referred to the Committee on Foreign Affairs 
 
RESOLUTION 
Recognizing the sense of the House of Representatives that it is in the United States national security interest for Israel to maintain control of the Golan Heights. 
 
 
Whereas in exercising its right of self-defense during the Six Day War in 1967, Israel seized from Syria the Golan Heights, a strategically important plateau overlooking northeastern Israel; Whereas modern Syria, born in 1946, has descended into brutal civil war, with President Bashar al-Assad now controlling less than 25 percent of the country; 
Whereas despite recent advances by Syrian government troops, the Islamic State and other Sunni Islamists continue to control much of the territory President Assad once governed; Whereas since the beginning of the Syrian conflict in 2011, the violence has taken the lives of hundreds of thousands; 
Whereas over one million people have been wounded; Whereas more than 5 million refugees have fled Syria to neighboring countries and to Europe, and millions more have become internally displaced persons; 
Whereas according to the United Nations Office for the Coordination of Humanitarian Affairs, more than 13.5 million Syrians are in need of humanitarian assistance; Whereas the warring parties have compounded the problem by refusing humanitarian agencies access to civilians in need; 
Whereas a functioning nation-state is far from being constructed out of the currently warring Alawite, Shia, Sunni, Kurd, and Druze factions; Whereas until the Six Day War in 1967, Syria used a heavily fortified Golan as a platform to fire at Israeli villages below; 
Whereas Damascus also permitted the Palestinian Liberation Organization to use the Golan as a staging ground for terrorism; Whereas in the immediate aftermath of the Six Day War, Israel offered to negotiate the status of all the territories it had seized, and Syria, along with Israel’s other Arab neighbors, roundly rejected the offer; 
Whereas, in 1973, Arab nations launched the Yom Kippur war in an attempt to retake the territory (including the Sinai and Golan Heights), to which U.S. military assistance was critical in assisting Israel in repelling. It also caused tremendous tension between the U.S. and the USSR, and threatened a larger potential conflict; Whereas since 1992, four Israeli prime ministers have sought to achieve peace with Syria: all initiatives have failed; 
Whereas since being under Israeli control, the Golan has become a thriving site of agriculture, industry, and tourism; Whereas the Golan is home to approximately 20,000 Jewish Israelis, as well as 20,000 Druze, who speak Arabic and practice their own distinctive religion freely under Israeli control; 
Whereas the peace and security of Israel is in the United States national security interest;  Whereas the region has been stable and the attacks against Israel have significantly decreased since Israel has controlled the Golan; 
Whereas the Golan Heights must not come under the control of Islamic State jihadists, Hezbollah or other terrorist groups; Whereas Israel has a legitimate territorial claim to the Golan Heights, and Israeli law has applied to the Golan for almost 35 years; 
Whereas Israel has exercised its authority in a manner that suits all the residents of the territory; and Whereas international law favors stability, order, and peace: Now, therefore, be it 
 
That it is the sense of the House of Representatives that it is in the United States national security interest for Israel to maintain control of the Golan Heights.  